  Case 5:21-cr-00082-H-BQ Document 31 Filed 09/21/21              Page 1 of 1 PageID 64



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTzuCT OF TEXAS
                               LUBBOCKDIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO. 5:21-CR-082-0l-H

ROBERT DAVrD        FYKI   (1),
  Defendant.


                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF TIIE I,JNTIED STATES MAGISTRATE JIJDGE
                          CONCERI\ING PLEA OF GI,JILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the united states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$ 636OX1), the undersigned   Disuict Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty

       Sentence will be imposed in accordance with the Courr's scheduling order.

       SO ORDERED.

      Dated Septemb   ,, 3    , ZOZ:.


                                          JAMES        SLEYHENDRIX
                                          UNITE       TATES DISTRICT JUDGE
